Citation Nr: 0906897	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-41 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What rating is warranted for post-operative residuals of 
a right knee injury, status post open reduction and internal 
fixation of anterior cruciate ligament and lateral meniscus 
with degenerative joint disease?

2.  What rating is warranted for recurrent right knee 
subluxation?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The veteran had active service from July 1992 to December 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, which-in pertinent part, denied higher ratings.

The veteran appeared at a Travel Board hearing in November 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

An October 2005 rating decision denied entitlement to a 
compensable rating for hemorrhoids, and entitlement to 
service connection for depression, hypertension, high 
cholesterol, and migraine headaches.  The veteran appealed 
and a statement of the case was issued in December 2006.  The 
claims file reflects no record of the statement of the case 
having been returned as undeliverable.  Neither is there any 
record of the veteran having submitted a substantive appeal 
in response to the statement of the case.  There is a "Post-
It" attached to the cover sheet of the statement of the case 
with the handwritten notation that the statement of the case 
was mailed to the wrong address.  The Board, however, finds 
that the statement of the case was mailed to the "new 
address" the veteran provided the RO in August 2006.  The 
Board also notes subsequent correspondence mailed to the 
veteran at that address, and a February 2007 Report of 
Contact (VA Form 119) which also notes the same address.  
Thus, the issues denied in the October 2005 rating decision 
are not before the Board and will not be discussed in the 
decision below, nor will the Board remand for reissuance of 
the statement of the case.  See 38 C.F.R. § 20.200 (2008).

The representative asserted at the hearing that there also is 
an issue of the propriety of reducing the evaluation of the 
right knee disorder from 30 to 20 percent.  See generally 
38 C.F.R. § 3.105(e).  The Board observes, however, that the 
provisions of 38 C.F.R. § 3.105 do not apply when one rating 
is lowered and another raised to result in the same combined 
evaluation.  VAOPGCPREC  71-97;  57 Fed.Reg. 2316 (1992).  
Here, a January 2005 rating decision simply revised the 
ratings to reflect a 20 percent rating for the degenerative 
disease component and a 10 percent rating for the instability 
component.  As 20 and 10 percent ratings combine to equal a 
30 percent rating for the right knee, which is the same 
rating previously in effect, the provisions of 38 C.F.R. 
§ 3.105 are not applicable.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
without providing good cause.


CONCLUSION OF LAW

1.  The requirements are not met for an evaluation higher 
than 20 percent for post-operative residuals of a right knee 
open reduction and internal fixation of the anterior cruciate 
ligament and lateral meniscus with degenerative joint 
disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 3.655(b) (2008).

2.  The requirements are not met for an evaluation higher 
than 10 percent for recurrent right knee subluxation.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.655(b).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The post-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the April 2006 notice informed the 
veteran of the evidence needed to support his claim, what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and notice of how disability 
evaluations and effective dates are determined.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The only component 
omitted were the rating criteria which would provide a basis 
for an increased rating.  This omission was addressed in the 
February 2007 supplemental statement of the case and several 
supplemental statements of the case which specifically 
informed the veteran of the rating criteria which would 
provide a basis for an increased rating.  Further, a May 2008 
letter informed the veteran of the rating criteria 
specifically applicable to his claim, and the claim was 
reviewed on a de novo basis afterwards, as noted in the July 
2008 supplemental statement of the case, which cured the 
timing-of-notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).  

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording the 
opportunity for VA examinations.  The veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, as he was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Thus, 
any error was cured and rendered harmless.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007), and the Board may address 
the merits of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, an April 2000 rating decision granted service 
connection for post-operative residuals of a right knee 
injury, with open reduction and internal fixation of the 
anterior cruciate ligament and lateral meniscus, and 
degenerative joint disease; and an initial 10 percent 
evaluation, effective December 1999.  A September 2002 rating 
decision allowed an increased rating from 10 percent to a 
combined 30 percent for both the degenerative 
arthritis/cartilage symptomatology and ligament 
symptomatology, effective November 2001.  The RO received the 
veteran's current claim in June 2003.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase, the claim shall 
be denied.  See 38 C.F.R. § 3.655(b). 

Following receipt of the December 2003 rating decision, the 
veteran argued in his Notice of Disagreement that the 
November 2003 fee-basis examination was inadequate, including 
an assertion that the examiner was not qualified to conduct 
the examination.  The November 2003 examination report notes 
the examiner recommended an MRI examination of the right 
knee, and one was scheduled.  A December 2003 addendum, 
however, notes the veteran cancelled the appointment due to 
his school schedule and informed the examiner's office to 
send his case to VA as it was.  The December 2003 rating 
decision noted the veteran was unable to make the 
appointment.  In his Notice of Disagreement, the veteran 
denied having been informed of the MRI "until after my 
paperwork was processed."  He then noted that because he was 
actively involved full time in a VA Vocation and 
Rehabilitation course of study, he did not have the time or 
the means to travel "on a whim."

Another examination was scheduled for May 2004, and the 
veteran also cancelled that appointment because he preferred 
the examination be conducted at the VA facility in Macon, 
Georgia.  This was noted in the October 2004 statement of the 
case, and there is no indication of any disagreement from the 
veteran.  As he indicated on his Substantive Appeal that he 
would, the veteran appeared for a January 2005 examination as 
noted in the examination report.  In light of the veteran's 
continued claim for a higher rating, a January 2007 RO letter 
informed him an examination was being scheduled, and that 
good cause had to be shown for not appearing.  The veteran 
failed to report for the examination.

At the hearing the veteran denied having received notice of 
the January 2007 examination.  See Transcript, p. 12.  A 
February 2007 Report of Contact (VA Form 119), however, notes 
the RO contacted the veteran regarding his failure to report 
for the examination and advised him another examination would 
be scheduled if he assured the RO he would report.  The 
veteran responded that he only received three-days notice for 
the January 2007 examination, which was not enough time for 
him to make arrangements due to his having to assist his wife 
with her difficulties, which he did not specify.  He 
continued to say that he needed a least a month or two of 
notice.  The VA employee informed him the RO could not 
guarantee an appointment date that far in advance.  The 
veteran then stated he had been examined at the Macon, 
Georgia facility, but the VA employee explained that he had 
applied for an increased rating and, if the Macon examination 
had warranted an increase, the rating board would have 
granted it.  The veteran was then advised that his appeal 
would continue but, at some point, he would have to appear 
for an examination.  He expressed understanding.

The preponderance of the evidence shows the veteran was in 
fact aware of the January 2007 examination, and he did not 
provide good cause for failing to report.  The conversation 
noted above shows he had at least three days to contact the 
RO, inform VA he could not report, and try and reschedule.  
In light of the failure to report, the Board is constrained 
to deny the claim.  See 38 C.F.R. § 3.655(b).


ORDER

Entitlement to an evaluation higher than 20 percent for post-
operative residuals of right knee open reduction and internal 
fixation of anterior cruciate ligament and lateral meniscus 
with degenerative joint disease is denied.

Entitlement to an evaluation higher than 10 percent for right 
knee recurrent subluxation is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


